DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 09/26/22 as being acknowledged and entered.  By this amendment, claims 1-16 and 18 are cancelled, claims 19-35 have been added,  and claims 17 and 19-35 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the limitation "second layer" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33 recites the limitation "the passivation layer" but a passivation layer was not mentioned previously in claim 33 or independent claim 30.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35 recites the limitation "the stack" but a passivation layer was not mentioned previously in claim 35 or independent claim 30.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 refers to a bump stop  in the semiconductor layer and a conductive layer disposed over the getter layer and the bump stop layer. Regarding the elected species shown in figures 1-3A, the specification describes conductive bump stop layers 190 and 230 both of which are over the semiconductor layer and comprise a conductive layer over the getter layer instead of below the getter layer 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-26 and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US PGPub 2010/0276788).
Claim 21:  Jain teaches (Fig. 3A-N) a method, comprising: depositing and patterning a getter layer (430) over a passivation layer (610), wherein the passivation layer is disposed over a semiconductor layer (511); depositing a conductive layer (440) over the getter layer; and etching the conductive layer (Fig. 3M-N) [0026] to expose a portion of the getter layer, the conductive layer overlaps the portion of the getter layer, wherein the conductive layer provides an electrical connection to the second layer.  The claim language does not preclude intervening layers between the getter/semiconductor or passivation layer so there are different ways to interpret this references to read on the claim language.  Further the claim language does not specify that the conductive layer provides an electrical connection between the getter layer and the second layer (semiconductor layer?).  As presented, the claims only require the conductive layer being electrically connected to the second layer (semiconductor layer?) which is shown in Figure 3M-N).
Claim 23:  Jain teaches [0030] the getter layer (430) comprises Titanium (Ti).  
Claim 24:  Jain teaches (Fig. 3G) depositing passivation layer (610) over a stack comprising layers of barrier layers (420) and metal (410) and selectively removing the passivation layer to expose one or more of the stacks.  
Claim 25:  Jain teaches (Fig. 3G-3M) providing electrical connection comprises etching a via (612) in the passivation layer (610) to expose the stack (411, 421, 511) and depositing conductive layer over the stack (440).  The claim language does not preclude intervening layers.
Claim 26:  Jain teaches (Fig. 3G-3H) etching a via (612) in the passivation layer (610); and depositing the getter layer (430) over the passivation layer and over the via.  
Claim 30:  Jain teaches (Fig. 1, Fig. 3A-3G) a device, comprising: a microelectromechanical system (MEMS) layer [0012] disposed over a semiconductor layer (200), the MEMS layer and the semiconductor layer having at least a cavity therebetween (Fig. 1); a getter layer (430) disposed over a bump stop (420) in the semiconductor layer; and a conductive layer (440) disposed over the getter layer and the bump stop, wherein the conductive layer provides electrical connection to the semiconductor layer.  The claim language does not preclude intervening layers.  Further the claim language does not specify that the conductive layer provides an electrical connection between the getter layer and the semiconductor layer.  As presented, the claims only require the conductive layer being electrically connected to the semiconductor layer which is shown in Figure 3M-N).
Claim 31:  Jain teaches [0022] the bump stop comprises Titanium Nitride (TiN).  
Claim 32:  Jain teaches (Fig. 1, Fig. 3A-3G) the bump stop comprises a layer of Titanium Nitride (TiN) over a passivation layer (270).  
Claim 33:  Jain teaches (Fig. 1, Fig. 3A-3G) a via (514) in the passivation layer (610), and the conductive layer (440) lines the via.  The claim language does not preclude intervening layers between the passivation layer and conductive layer within the via.  
Claim 34:  Jain teaches (Fig. 1, Fig. 3A-3G) a passivation layer (240) over the semiconductor layer, the passivation layer electrically isolating a stack of metal and barrier layers (252, 251, 410, 420).  
Claim 35:  Jain teaches (Fig. 1, Fig. 3A-3G) the conductive layer electrically connects (440) the stack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US PGPub 2010/0276788), as applied to claim 21 above, and further in view of Howe et al. (US PGPub 2014/0151820)
Regarding claim 22, as described above, Jain substantially reads on the invention as claimed, except Jain does not teach the passivation layer comprises an oxide layer and a silicon rich oxide/silicon nitride layer.  Howe teaches [0018] a passivation layer comprises an oxide layer and a silicon rich oxide/silicon nitride layer for use in a MEMS device.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a passivation layer in a MEMS device (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims.
Claim 17, 19-20 and 28-29 are allowable. The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 17 and 28, specifically the combination of a producing a MEMS device that is formed by bonding a MEMS wafer to a second wafer so that two cavities are formed between them.  A getter layer is formed by depositing a conductive layer over a second getter layer, patterning the conductive layer and the second getter layer and etching the conductive layer to expose the getter layer, which resides on a passivation layer within the first cavity between the wafers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Primary Examiner, Art Unit 2814